DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e). The provisional application being filed 01/11/2021 as Application No. 63/135,799. 

Information Disclosure Statement
The information disclosure statements filed 02/16/2022 and 05/12/2022 have been submitted for consideration by the Office. They have been placed in the application file and the information referred to therein have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

  The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; An optical sensor having a detector comprising: a printed circuit board (PCB) having a photodiode cathode pad with a photodiode; and an inductive loop arranged around at least part of the photodiode cathode pad, and configured to receive inductive loop inducing signaling, and provide inductive loop signaling around the at least part of the photodiode cathode pad to provide inductive crosstalk on the PCB to reduce or substantially eliminate unwanted electrical interference in electrical photodiode signaling provided from the photodiode.
          Therefore, claim 1 and its dependent claims 2-9 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 10 with the allowable feature being; An optical sensor having a detector comprising: a printed circuit board (PCB) having a photodiode cathode pad with a photodiode to receive optical emission signaling Lem emitted by the fluorescent-species of interest and provide electrical photodiode signaling having an electrical or photodiode current containing information about the fluorescent-species of interest in the liquid related to a liquid parameter of interest; and a signal processor or processing module for implementing a corrective signal processing algorithm that is configured at least to: receive and process the electrical photodiode signaling having an amplitude magnitude and phase components; and provide optical sensor signaling having a combined real-time magnitude and phase linearity correction.
          Therefore, claim 10 and its dependent claims 11-17 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 18 with the allowable feature being; An optical sensor having a detector comprising: a printed circuit board (PCB) having an optical-electrical component configured to sense an optical signal and provide electrical signaling containing information about the optical signal sensed; and an inductive loop arranged around at least part of the optical-electrical component, and configured to receive inductive loop inducing signaling, and provide inductive loop signaling around the at least part of the optical-electrical component to provide inductive on the PCB to reduce or substantially eliminate unwanted electrical interference in electrical signaling provided from the photodiode.
          Therefore, claim 18 and its dependent claim 19 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 20 with the allowable feature being; A method comprising: configuring an optical sensor with a detector having a printed circuit board (PCB) that has a photodiode cathode pad with a photodiode: arranging an inductive loop around at least part of the photodiode cathode pad; receiving inductive loop inducing signaling in the inductive loop; and providing inductive loop signaling around the at least part of the photodiode cathode pad to provide inductive crosstalk on the PCB to reduce or substantially eliminate unwanted electrical interference in electrical photodiode signaling provided from the photodiode.
          Therefore, claim 20 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847